Name: Commission Regulation (EEC) No 2871/90 of 3 October 1990 amending Regulation (EEC) No 1725/79 as regards certain provisions on the granting of aid for skimmed-milk powder for use as animal feed
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  food technology;  processed agricultural produce;  means of agricultural production
 Date Published: nan

 No L 275/20 5. 10 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2871/90 of 3 October 1990 amending Regulation (EEC) No 1725/79 as regards certain provisions on the granting of aid for skimmed-milk powder for use as animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skim ­ med-milk powder intended for feed for calves (3), as last amended by Regulation (EEC) No 2426/90 (4), provided until 30 September 1988 for an obligation to incorporate a minimum percentage of skimmed-milk powder in compound feedingstuffs eligible for the aid granted under that Regulation ; whereas that obligation was discontinued from 1 October 1988 on account of the lower quantities of skimmed-milk powder available ; whereas the recent trend on the market points to greater quantities available, which led to buying in, whereas that obligation should accordingly be reintroduced in order to increase the use of skimmed-milk powder in compound feedingstuffs ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . The first indent of point (a) of the first subparagraph is replaced by the following : '  not less than 50 kilograms and not more than 70 kilograms of skimmed-milk powder meeting the conditions laid down in Article 1 (2), and'. 2. The following subparagraph is added : 'Where it is established that the manufactured product does not contain the minimum quantity of 50 kilo ­ grams of skimmed-milk powder set out in point (a) of the first subparagrapah, aid minus 1 5 % shall be granted for the skimmed-milk powder actually incor ­ porated provided that the skimmed-milk powder content is equal to at least 45 % by weight of finished product.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to quantities of skimmed-milk powder incorporated from 1 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. O OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 199,-7. 8 . 1979, p. 1 . (j OJ No L 228, 22. 8 . 1990, p. 9 .